Citation Nr: 1617673	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had certified active service from November 1958 to February 1962 and additional duty with the California Army National Guard.  The Veteran died in November 2010.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Paul, Minnesota, Regional Office which, in pertinent part, denied service connection for the cause of the Veteran's death.  In February 2016, the Appellant submitted a Motion to Advance on the Docket.  In March 2016, the Board granted the Appellant's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Appellant's appeal should take into consideration the existence of this electronic record.  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as the Veteran was diagnosed with and treated for both a traumatic concussion and encephalitis during active service; service connection was established for concussion residuals; and the Veteran succumbed to encephalopathy.  

The Veteran's service treatment records reflect that he was diagnosed with and treated for both a concussion sustained in a 1959 motor vehicle accident and encephalitis.  Service connection was in effect for brain concussion residuals at the time of the Veteran's death.  

The Veteran's November 2010 death certificate indicates that the Veteran died at the Loma Linda, California, VA Medical Center (VAMC); his death was due to respiratory failure, encephalopathy, and non-alcoholic cirrhosis of the liver; an autopsy was performed; and the autopsy report was used in determining the causes of the Veteran's death.  

Neither VA clinical documentation pertaining to the Veteran's final treatment nor the report of the Veteran's autopsy have been incorporated into the record.  VA should obtain all relevant VA records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A November 2012 VA evaluation concluded that the "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The VA physician opined that: the "Veteran's death certificate has 'respiratory failure' listed as being the cause of death, having been present for days;" "[a]dditional causes of death listed are 'encephalopathy,' present for weeks; and 'non-alcoholic cirrhosis of the liver,' also present for weeks;" "[e] ncephalopathy is a very nonspecific term and literally means only 'pathology of the brain;'" "[t]here are innumerable potential causes of encephalopathy, and in this case one would have to suspect the cirrhosis of the liver as having caused hepatic encephalopathy, since both conditions are listed on the differential significant as having been present for weeks;" "[t]here is no conceivable way that a single mild and self-limited concussion occurring 50 years earlier could have caused an encephalopathy beginning weeks prior to a death 50 years later;" and "[l]ikewise, the same statement would apply to a self-limited episode of acute encephalitis."  The Board observes that the VA physician failed to discuss the findings of the Veteran's autopsy report or to even note that the causes of death were explicitly based on the Veteran's autopsy.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examining VA physician apparently failed to address the Veteran's autopsy findings, the Board finds that a further VA evaluation is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA clinical documentation not already of record pertaining to treatment of the Veteran, including that arising from his final treatment at the Loma Linda, California, VAMC.  

2.  Associate with the record the report of the Veteran's autopsy.  

3.  Then refer the Veteran's record to an appropriate physician.  The examiner should advance an opinion as to the following questions:

a.  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's fatal encephalopathy had its onset during active service; is related to the Veteran's documented in-service  head trauma and/or encephalitis; or otherwise originated during active service?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's brain concussion residuals and major depressive disorder contributed substantially or materially in bringing about his demise?  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examiner must specifically state that the report of the Veteran's autopsy was reviewed.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for the cause of the Veteran's death   If the benefit sought on appeal remains denied, the Appellant and her accredited representative should be provided a SSOC which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

